         Case 2:20-cv-01882-CCW Document 24 Filed 06/11/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

RAKEN R. WRIGHT,                                   )
                                                   )
                                                   )                2:20-CV-01882-CCW
                Plaintiff,                         )
                                                   )
        v.                                         )
                                                   )
JOSEPH W. NOCITO,                                  )
                                                   )
                                                   )
                Defendant.                         )

                                  MEMORANDUM ORDER
       On June 9, 2021, the Court received two pieces of correspondence from Plaintiff, who is

proceeding pro se in this case. ECF No. 21 and ECF No. 22. On June 11, 2021 the Court received

a third item of correspondence from Plaintiff, ECF No. 23, which appears to be a duplicate of ECF

No. 22. Plaintiff must note that he is not permitted to send correspondence to Judge Wiegand

unless she specifically requests or approves of such correspondences. In the future, all requests

must be made by motion and must state the relief that is being requested.

       Plaintiff’s correspondence appears to seek to amend the Complaint to add either additional

claims against Defendant, ECF No. 21, or additional information to support Plaintiff’s existing

claims, ECF Nos. 22 and 23. On May 27, 2021, the Court entered an order, ECF No. 20, granting

Defendant’s Motion to Dismiss the Complaint, ECF No. 14. The Court’s Order specifically

permitted Plaintiff to file an amended complaint, if he chooses to, on or before June 17, 2021. ECF

No. 20. Plaintiff’s correspondence at ECF Nos. 21-23 indicates that Plaintiff may not have fully

understood the Court’s Order permitting him to file an amended complaint. Therefore, the Court

will permit the Plaintiff additional time to prepare an amended complaint. Plaintiff is permitted to

file an amended complaint in this case. In order to provide sufficient time for Plaintiff to receive

and review this Court order, Plaintiff’s amended complaint will be due to the Court no later than
         Case 2:20-cv-01882-CCW Document 24 Filed 06/11/21 Page 2 of 3




June 24, 2021. The amended complaint must be in the form of a complaint, titled “amended

complaint” and must include all of the claims Plaintiff wants the court to decide, including his

quiet title claim (see ECF No. 21) and the additional information Plaintiff included in ECF Nos.

22 and 23. The Court will consider Plaintiff’s quiet title claim as an additional cause of action in

this case instead of requiring Plaintiff to file a separate new law suit for his quiet title claim. As

the Court previously discussed in its May 27, 2021 Order, ECF No. 20, Plaintiff’s amended

complaint must also include the basis for this Court’s subject matter jurisdiction.

       IT IS HEREBY ORDERED as follows:

       1. Plaintiff’s Motion to Amend the Complaint, ECF No. 23, is GRANTED; and

       2. Plaintiff shall file an amended complaint that contains the additional information

           referenced in ECF No. 22 and ECF No. 23 and the additional cause of action (quiet

           title) that Plaintiff referenced in ECF No. 21 no later than June 24, 2021.

       DATED this 11th day of June, 2021.



                                               BY THE COURT:


                                               /s/ Christy Criswell Wiegand
                                               CHRISTY CRISWELL WIEGAND
                                               United States District Judge




cc (via ECF email notification):

All Counsel of Record


                                                  2
         Case 2:20-cv-01882-CCW Document 24 Filed 06/11/21 Page 3 of 3




Plaintiff Raken Wright, via U.S. Mail




                                        3
